DETAILED ACTION
	The Information Disclosure Statements filed on June 26, 2019 and August 10, 2020 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter et al (US 5,403,238).
Baxter et al discloses a ride assembly comprised of a ride vehicle 10 supported on a movable chassis 12 as well as front wheels 14 and rear wheels 16. A motor 32 propels the vehicle along a path 18. The path includes main sections and divergent sections connected at junctions to allow for the vehicle to follow alternate ride paths or be directed to a storage or maintenance yard, as best shown in figure 53.  The path 18 is in the form of a sunken track beneath the surface of the roadway that the wheels of the vehicle contact. A front bogie 90 and rear bogie 92 are set in the trough beneath the surface and guide the vehicle along the guideway. The bogies are attached to the vehicle by way of linkage arms 120, 136. The wheels of the vehicle are further operable . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al (US 5,403,238) in view of Bartlett (US 2,196,093).
Baxter discloses the ride assembly above. However, Baxter does not specifically show a steering wheel configured to adjust the position of the rear wheels and enable . 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 25, 2021